Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 1 of 39 Page ID #:85



   1   Jonathan D. Selbin (State Bar No. 170222)
       jselbin@lchb.com
   2   Annika K. Martin
   3   akmartin@lchb.com
       LIEFF CABRASER HEIMANN &
   4   BERNSTEIN, LLP
       275 Battery Street, 29th Floor
   5   San Francisco, CA 94111-3339
   6   Telephone: 415.956.1000

   7   Joseph G. Sauder
       jgs@sstriallawyers.com
   8   SAUDER SCHELKOPF LLC
       555 Lancaster Avenue
   9   Berwyn, Pennsylvania 19312
  10   Telephone: 888.711.9975

  11
       [additional attorneys listed on signature page]
  12
       Attorneys for Plaintiffs and the Proposed Class
  13
  14                         UNITED STATES DISTRICT COURT
  15                        CENTRAL DISTRICT OF CALIFORNIA
  16                                  WESTERN DIVISION
  17
       JANE DOE K.G., JANE DOE T.F.,             Case No. 2:18-cv-8710
  18   and JANE DOE B.S., JANE DOE
       W.D., individually and on behalf of       AMENDED CLASS ACTION
  19                                             COMPLAINT
       all others similarly situated,
  20
                       Plaintiffs,               DEMAND FOR JURY TRIAL
  21
       v.
  22
       PASADENA HOSPITAL
  23   ASSOCIATION, LTD., d/b/a
  24   HUNTINGTON MEMORIAL
       HOSPITAL, and PATRICK
  25   SUTTON, M.D.;
  26                   Defendants.
  27
  28
                                                             AMENDED CLASS ACTION COMPLAINT
       1662772.2
                                                                            Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 2 of 39 Page ID #:86



   1                                            TABLE OF CONTENTS
   2
                                                                                                                            Page
   3
       NATURE OF THE ACTION .................................................................................... 1
   4
       JURISDICTION AND VENUE ................................................................................ 3
   5   PARTIES ................................................................................................................... 3
   6   FACTUAL ALLEGATIONS .................................................................................... 4
   7        A.     The standard of care for the obstetrical treatment of pregnant
                   women. .................................................................................................. 4
   8        B.     Women entrusted their medical care to Huntington Hospital. ............. 6
   9        C.     Sutton and Huntington Hospital’s abuse of trust and violation of
                   the standard of care. .............................................................................. 6
  10
            D.     Plaintiffs’ Experiences .......................................................................... 8
  11
            E.     The statute of limitations is tolled based on the continuing
  12               violations doctrine and fraudulent concealment. ................................ 12
  13   CLASS ACTION ALLEGATIONS ........................................................................ 15
       FIRST CLAIM FOR RELIEF GENDER VIOLENCE, Cal. Civ. Code § 52.4
  14        (Against Defendants Sutton and Huntington Hospital) ................................ 18
  15   SECOND CLAIM FOR RELIEF SEXUAL HARASSMENT, Cal. Civ. Code
            § 51.9) (Against Defendants Sutton and Huntington)................................... 20
  16
       THIRD CLAIM FOR RELIEF SEXUAL ASSAULT (Against Defendant
  17        Sutton) ........................................................................................................... 22
  18   FOURTH CLAIM FOR RELIEF SEXUAL BATTERY, Cal. Civ. Code
            § 1708.5 (Against Defendant Sutton)............................................................ 23
  19   FIFTH CLAIM FOR RELIEF NEGLIGENCE (Against Defendant
  20        Huntington Hospital) ..................................................................................... 25
       SIXTH CLAIM FOR RELIEF GROSS NEGLIGENCE AND/OR WANTON
  21        AND RECKLESS MISCONDUCT (Against Defendants Sutton and
  22        Huntington Hospital) ..................................................................................... 27
       SEVENTH CLAIM FOR RELIEF NEGLIGENT SUPERVISION (Against
  23        Defendant Huntington Hospital) ................................................................... 29
  24   EIGHTH CLAIM FOR RELIEF NEGLIGENT HIRING/RETENTION
            (Against Defendant Huntington Hospital) .................................................... 31
  25
       NINTH CLAIM FOR RELIEF NEGLIGENT FAILURE TO WARN,
  26        TRAIN, or EDUCATE (Against Defendant Huntington Hospital) .............. 34
  27   PRAYER FOR RELIEF .......................................................................................... 35
  28   DEMAND FOR JURY TRIAL ............................................................................... 36

                                                                                                      CLASS ACTION COMPLAINT
       1662772.2                                                  -i-                                        Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 3 of 39 Page ID #:87



   1               Plaintiffs Jane Doe K.G., Jane Doe T.F., Jane Doe B.S., and Jane Doe W.D.
   2   (“Plaintiffs”), on behalf of themselves and all others similarly situated, file this
   3   class action against Huntington Memorial Hospital (“Huntington Hospital” or
   4   “Huntington”) and Patrick Sutton, M.D. (“Sutton”), and allege as follows:
   5                                  NATURE OF THE ACTION
   6               1.    This is a class action on behalf of individuals who were sexually
   7   abused, harassed, and molested by Defendant Dr. Patrick Sutton, while they were
   8   patients in his care at Huntington Hospital.
   9               2.    Trust is an essential part of the relationship between physician and
  10   patient. “Without trust, how could a physician expect patients to reveal the full
  11   extent of their medically relevant history, expose themselves to the physical exam,
  12   or act on recommendations for tests or treatments?”1
  13               3.    “Presumed consent is a critical manifestation of trust that makes
  14   possible much of routine doctor visits.”2 Absent a presumption of trust, patients
  15   might avoid essential medical care.
  16               4.    “Important as it is to measure trust in individual clinicians and the
  17   actions and circumstances that affect it, it is equally important, in today’s health
  18   system, to study (empirically and normatively) trust and trustworthiness in
  19   organizations and institutions.”3
  20               5.    Patrick Sutton, M.D. violated this trust by taking advantage of female
  21   patients who sought women’s-health-related medical care from a
  22   gynecologist/obstetrician at Huntington Hospital. These women were highly
  23   vulnerable: naked or partially unclothed in a closed examination room with the
  24   1
         Susan Dorr Goold, MD, MHSA, MA, Trust, Distrust and Trustworthiness:
  25   Lessons from the Field, 17 J. GEN. INTERNAL MED. 79, 79–81 (2002) (citations
  26   omitted).
       2
         Id., citing Ruth Faden & Tom Beauchamp, A HISTORY AND THEORY OF
  27   INFORMED CONSENT 274–80 (Oxford Univ. Press 1986).
       3
  28     Id.
                                                                             CLASS ACTION COMPLAINT
       1662772.2                                    -1-                             Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 4 of 39 Page ID #:88



   1   expectation that physical contact would occur for medical treatment only in
   2   accordance with the standard of care.
   3               6.    Sutton used his position of trust and authority at Huntington to
   4   sexually abuse Plaintiffs on multiple occasions, by engaging in acts that include but
   5   are not limited to: inappropriate and not-medically-necessary sexualized touching
   6   during gynecological examinations and treatment, lewd and threatening sexualized
   7   questions and comments to patients during examinations and outside the medical
   8   setting, in public places.
   9               7.    As is typical with sexual predators, Sutton had a pattern of behavior
  10   and a common course of conduct that he exhibited towards all his victims,
  11   including Plaintiffs and Class members.
  12               8.    Over the years that Sutton has been employed by Huntington,
  13   numerous Class members have made eerily similar complaints about his
  14   inappropriate, abusive, and harassing behavior, including, but not limited to: Sutton
  15   making suggestive comments about patients’ bodies during gynecological
  16   examinations; touching patients’ bodies in a manner that had no medical purpose;
  17   improper touching; crude sexual comments; and intrusive questions about their
  18   bodies and sexual habits.
  19               9.    Huntington had a duty to ensure that Sutton used his trusted position
  20   consistent with the standard of care and to ensure that Sutton did not violate that
  21   trust by abusing and harassing patients.
  22               10.   As a medical doctor, and as an employee of Huntington, Sutton owed
  23   Plaintiffs and Class members a duty of due care in carrying out medical treatment.
  24               11.   Despite the fact that Huntington has publicly admitted that it received
  25   numerous complaints of Sutton’s sexually abusive behavior, dating back to at least
  26   1998, Huntington actively and deliberately concealed Sutton’s sexual abuse for
  27   years, continuing to grant Sutton unfettered access to the female Huntington
  28   patients in his care, all to protect Huntington’s reputation and financial coffers.
                                                                     AMENDED CLASS ACTION COMPLAINT
       1662772.2                                    -2-                             Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 5 of 39 Page ID #:89



   1               12.    Plaintiffs seek appropriate relief on behalf of the other individuals who
   2   experienced similar mistreatment by Sutton and Huntington.
   3                                  JURISDICTION AND VENUE
   4               13.    The Court has subject matter jurisdiction over this action under the
   5   Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d), because: (a) Plaintiffs
   6   seeks to represent a nationwide class of the hundreds, or thousands, of individuals
   7   sexually abused, harassed, and molested by Defendant Dr. Patrick Sutton, (b) the
   8   amount in controversy exceeds $5,000,000, excluding interest and costs, (c) the
   9   proposed class consists of more than 100 individuals, and (d) none of the
  10   exceptions under the subsection applies to this action.
  11               14.    This Court has personal jurisdiction over Defendants. They conduct
  12   substantial business in this District and intentionally availed themselves of the laws
  13   and markets of this District. A significant portion of the acts and omissions
  14   complained of occurred in the District, and Plaintiffs and many class members
  15   suffered harm in the District.
  16               15.    Venue is proper in this District under 28 U.S.C § 1391 because a
  17   substantial part of the events or omissions giving rise to the claims occurred in this
  18   District.
  19                                              PARTIES
  20               Plaintiffs
  21               16.    Given the sensitive nature of their claims, Plaintiffs are using
  22   pseudonyms in this litigation to protect their privacy. If required by the Court,
  23   Plaintiffs will seek permission to proceed under these pseudonyms.
  24               17.    Plaintiff Jane Doe K.G. is a resident of Flagstaff, Arizona, and a
  25   citizen of the United States.
  26               18.    Plaintiff Jane Doe T.F. is a resident of Palmdale, California, and a
  27   citizen of the United States.
  28
                                                                       AMENDED CLASS ACTION COMPLAINT
       1662772.2                                     -3-                              Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 6 of 39 Page ID #:90



   1               19.   Plaintiff Jane Doe B.S. is a resident of Claremont, California, and a
   2   citizen of the United States.
   3               20.   Plaintiff Jane Doe W.D. is a resident of Pasadena, California, and a
   4   citizen of the United States.
   5               Defendants
   6               21.   Defendant Patrick Sutton, M.D. was and is a resident of Altadena,
   7   California, and a citizen of the United States.
   8               22.   In or about 1989, Sutton started working at Huntington Hospital as an
   9   obstetrician/gynecologist. At all relevant times, Sutton was an actual and/or
  10   apparent, duly authorized agent, servant, and/or employee of Defendant Huntington
  11   Hospital and carried on an obstetrics/gynecological medical practice in Pasadena,
  12   California, as part of his employment.
  13               23.   Defendant Pasadena Hospital Association, Ltd. d/b/a Huntington
  14   Memorial Hospital is a California nonprofit corporation having its principal place
  15   of business in California; and doing business in Los Angeles County, California.
  16               24.   Upon information and belief, each of the Defendants named in this
  17   Complaint is responsible in some manner for one or more of the events and
  18   happenings, and proximately caused the injuries and damages, hereinafter alleged.
  19   Consequently, each Defendant is jointly and severally liable to Plaintiffs and the
  20   Class members for the damages sustained as a proximate result of their conduct.
  21                                   FACTUAL ALLEGATIONS
  22               A.    The standard of care for the obstetrical treatment of pregnant
                         women.
  23
  24               25.   The standard of care is the level at which the average, prudent provider
  25   in obstetrics and gynecology would practice. It is how similarly qualified
  26   practitioners would have managed the patient’s care under the same or similar
  27   circumstances.
  28
                                                                     AMENDED CLASS ACTION COMPLAINT
       1662772.2                                    -4-                             Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 7 of 39 Page ID #:91



   1               26.   Gathering health information in a clinical and unobtrusive manner is
   2   essential for building patient trust, creating an accurate history, and identifying
   3   potential health concerns. The standard of care in gynecology is to afford the
   4   patient as much modesty as possible. Doctors should begin by taking a patient’s
   5   health history in a private setting while the patient is fully clothed and prior to any
   6   physical examination.4
   7               27.   Taking a patient’s medical history does not include invasive questions
   8   concerning sexual “likes” and “dislikes.” At the outset of a gynecology patient visit,
   9   the physician should take a gynecologic medical history, including sexual history,
  10   before the patient disrobes. A brief set of screening questions relating to sexual
  11   history is adequate to determine whether a problem exists that requires further
  12   inquiry, namely whether the patient has sexual concerns, is having sexual relations,
  13   has a new partner or sexual contacts, uses protection from pregnancy and sexually
  14   transmitted infections, would like to be screened for sexually transmitted infections,
  15   needs contraception or preconceptional counseling, or is currently experiencing or
  16   has experienced previous sexual abuse. Doctors are expected to afford patients
  17   equal treatment and objective, non-judgmental counseling regardless of their sexual
  18   orientation or history.5
  19               28.   Informed consent is required. The decision to perform an internal
  20   pelvic examination, breast examination, or both should be made by the physician
  21   and the patient after shared communication and decision-making.
  22
       4
  23     Daniela A. Carusi, MD, MSc, The Gynecologic History and Pelvic Examination,
       UpToDate, Last Updated Mar. 27, 2017 (last accessed Aug. 15, 2018)(available at
  24
       https://www.uptodate.com/contents/the-gynecologic-history-and-pelvic-
  25   examination).
       5
  26     Committee Opinion, Heath Care for Lesbians and Bisexual Women, No. 525
       (May 2012), https://www.acog.org/Clinical-Guidance-and-Publications/Committee-
  27   Opinions/Committee-on-Health-Care-for-Underserved-Women/Health-Care-for-
  28   Lesbians-and-Bisexual-Women.
                                                                    AMENDED CLASS ACTION COMPLAINT
       1662772.2                                   -5-                             Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 8 of 39 Page ID #:92



   1               29.   Presence of chaperones. In addition, chaperones are often present as a
   2   precautionary measure for pelvic examinations.
   3               30.   Hygiene is important. Doctors should wash their hands before
   4   touching patients and they should wear gloves during pelvic and breast exams.
   5               31.   Diagnoses and records. All diagnoses should follow proper testing, and
   6   recommended treatments and medications should be in accordance with standard,
   7   up-to-date methods and research. All information from a patient’s history and exam
   8   should be accurately recorded.
   9               B.    Women entrusted their medical care to Huntington Hospital.
  10               32.   Dr. Sutton has enjoyed a long career at Huntington Hospital, working
  11   there as a gynecologist obstetrician for more than three decades. Many of his
  12   patients were attracted by the prestige and infrastructure of the Hospital, and hoped
  13   to deliver their babies at Huntington. During his tenure at Huntington Hospital,
  14   however, Sutton has systematically violated the trust of vulnerable pregnant women
  15   who sought his care.
  16               33.   Even after Sutton was the subject of four sexual misconduct
  17   complaints before the Medical Board of California (“Medical Board”), and several
  18   disciplinary measures taken against him, Sutton was allowed to practice medicine at
  19   Huntington, and was included in a list of doctors on call to deliver babies at the
  20   hospital. He was even elected as the chair of Huntington Hospital’s Obstetrics and
  21   Gynecology Department and was due to assume control of the department in
  22   January 2019. Only after the recent public attention brought by a fifth sexual
  23   misconduct complaint before the Medical Board did Huntington remove him from
  24   the list of on call doctors and remove his leadership role.
  25               C.    Sutton and Huntington Hospital’s abuse of trust and violation of
  26                     the standard of care.

  27               34.   Allegations of sexual misconduct against Sutton go back decades. Five
  28   of these cases have resulted in lawsuits or complaints being brought before the
                                                                    AMENDED CLASS ACTION COMPLAINT
       1662772.2                                   -6-                             Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 9 of 39 Page ID #:93



   1   Medical Board of California, about which Huntington Hospital must have been
   2   aware.
   3               35.   In 1998, a female patient complained to the Medical Board that Sutton
   4   had made inappropriate sexual comments, slipped his hand under her pants, and
   5   slipped two fingers in her vagina. He was not wearing gloves, nor was there a nurse
   6   present. After an investigation, the Board accused Sutton of gross negligence and
   7   sexual misconduct for “needlessly and inappropriately sexualizing her physical
   8   examination.”
   9               36.   In 2005, while still on probation from the 1998 incident, Sutton was
  10   accused by two female patients of sexual battery and sexual harassment in a Los
  11   Angeles County Superior Court lawsuit. The women alleged improper touching,
  12   crude sexual comments and intrusive questions about their bodies and sexual habits.
  13   That accusation resulted in a confidential settlement.
  14               37.   Following a 2008 appointment with Sutton, another patient
  15   complained to the Medical Board about him. The woman said that Sutton asked her
  16   a series of explicit and inappropriate questions about her sexual practices and
  17   instructed her to call him to share “a fantasy or ‘any new sexual adventure.’” In a
  18   settlement with the Medical Board, Sutton was placed on probation for three years
  19   and ordered to enroll in psychotherapy as well as another class on maintaining
  20   professional boundaries.
  21               38.   In the most recent accusation, the Medical Board alleged that Sutton in
  22   2016 told a woman seeking treatment for a cyst “that he really could not see ‘down
  23   there’ because she was really hairy,” according to the Board filing. After Sutton’s
  24   female office assistant left the room to answer a telephone, according to the
  25   Medical Board filing, the doctor asked the woman, “Do you have sex?” She replied,
  26   “No,” adding that she had an abusive relationship and now dedicated her life to her
  27   kids. Sutton continued pressing her, according to the court papers, asking, “Do you
  28   enjoy orgasms, you are a very beautiful woman?” The patient, who was wearing a
                                                                    AMENDED CLASS ACTION COMPLAINT
       1662772.2                                   -7-                             Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 10 of 39 Page ID #:94



   1   paper gown, “was intimidated and did not know how to get out of the situation,” the
   2   Medical Board filing said.
   3               39.   This behavior violates the standard of care, and comports with
   4   Plaintiffs’ descriptions of their interactions with Sutton. Sutton’s sexual misconduct
   5   while at Huntington Hospital has therefore been well documented and known to
   6   Huntington for more than a decade.
   7               D.    Plaintiffs’ Experiences
   8               Jane Doe K.G.
   9               40.   In 1998, Jane Doe K.G. learned that she was pregnant. She sought an
  10   Ob-Gyn, and she was delighted to find Sutton, a doctor who was on her insurance
  11   and who was associated with Huntington Memorial Hospital. Jane Doe K.G. found
  12   the facilities beautiful and wanted to deliver her baby there.
  13               41.   Jane Doe K.G. went to her first pregnancy appointment with her
  14   husband. Dr. Sutton reviewed the sonogram with them and confirmed the
  15   pregnancy.
  16               42.   During her subsequent visits, however, Sutton’s behavior became
  17   inappropriate. He frequently made “arousal-type” sounds while examining her, and
  18   told her that she was a beautiful woman and that her husband must love her
  19   “boobs.” At almost every visit, Sutton asked about her sex life with her husband,
  20   saying that sex was good for her and the baby, and that she should not ignore her
  21   husband’s desires.
  22               43.   On December 27, 1998, Sutton induced Jane Doe K.G.’s labor two
  23   weeks early because he was going on vacation.
  24               44.   Following Jane Doe K.G.’s delivery, she next saw Sutton at her post-
  25   partum visit some weeks later. She brought her infant to the appointment, but not
  26   her husband.
  27               45.   During that visit, Dr. Sutton performed a vaginal exam on Jane Doe
  28   K.G., which she was not expecting at the time. There was no nurse in the room.
                                                                    AMENDED CLASS ACTION COMPLAINT
       1662772.2                                   -8-                             Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 11 of 39 Page ID #:95



   1   During the exam, he commented that she was “tight” and that her husband must
   2   love it. He also made strange “arousal-type” sounds. He then barraged her with
   3   questions about how frequently she and her husband had sex and about the
   4   difference between how it felt pre- and post-partum.
   5               46.   Sutton next groped Jane Doe K.G.’s breasts and told her that he
   6   wanted to “play with them.” He added, “your husband must love to rub his penis
   7   there,” “they are beautiful,” and that he wished he “had a pair.”
   8               47.   Jane Doe K.G. has thus been damaged by Sutton and Huntington
   9   Hospital’s actions.
  10               Jane Doe T.F.
  11               48.   In May 1990, Jane Doe T.F. learned that she was pregnant with her
  12   first child. She called her insurance company and asked for a nearby Ob-Gyn, and
  13   she was referred to Dr. Sutton.
  14               49.   At each visit, a nurse would bring Jane Doe T.F. to the exam room and
  15   ask initial questions. The nurse would then leave, and Sutton would conduct the
  16   examination alone, with no one else in the room. Given that this was her first
  17   pregnancy, she did not know that this was not normal.
  18               50.   Over the course of Jane Doe T.F.’s visits, Sutton began to make a
  19   series of inappropriate comments which became more sexually suggestive over
  20   time. Sutton was also “touch-feely” during the exams. He asked her about her
  21   relationship with her husband, and details related to sex and orgasms. When she
  22   asked him whether sex was safe to have during pregnancy, he responded, “the more
  23   sex, the better.” Sutton has a constant preoccupation with sex. He also told her that
  24   she was “quite tight down there,” and referred to her breasts as “perky little things.”
  25               51.   On one occasion, Jane Doe T.F. called Sutton’s office to ask if she was
  26   allowed to take medicine for her migraine headaches while pregnant. Sutton
  27   returned the call and told her that instead of taking medication for her migraine, she
  28   should masturbate in order to make the blood rush to her head, which according to
                                                                    AMENDED CLASS ACTION COMPLAINT
       1662772.2                                   -9-                             Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 12 of 39 Page ID #:96



   1   him would stop the migraine. He told her to call him and let him know if she was
   2   able to achieve orgasm through masturbation. Jane Doe T.F. did not follow his
   3   suggestion, nor did she contact him again about the topic.
   4               52.   On February 3, 1991, Jane Doe T.F. delivered her child at Huntington
   5   Memorial Hospital.
   6               53.   During Jane Doe T.F.’s post-natal visit with Sutton, he examined her
   7   episiotomy results and remarked that her “husband is going to love this.”
   8               54.   Jane Doe T.F. has thus been damaged by Sutton and Huntington
   9   Hospital’s actions.
  10               Jane Doe B.S.
  11               55.   In 1991, Jane Doe B.S. learned that she was pregnant with her second
  12   child.
  13               56.   Because she was not receiving regular gynecological care at the time,
  14   Jane Doe B.S. found Dr. Sutton on a list of obstetricians provided to her by her
  15   health insurance.
  16               57.   During each office visit with Sutton, a female nurse would accompany
  17   Jane Doe B.S. into the room, but she would immediately leave before Sutton
  18   entered. Sutton always examined Jane Doe B.S. alone, with no one else in the
  19   room.
  20               58.   Dr. Sutton did not wear gloves while examining Jane Doe B.S.
  21               59.   Over the course of her visits, Sutton made constant inappropriate
  22   comments. He told her that she had a “young, tight uterus,” and that her “boyfriend
  23   must love that.” He continually referred to Jane Doe B.S.’s husband as her
  24   boyfriend, even though she reminded him each time that he was her husband.
  25   Sutton also told her that she was likely to have a C-section, which would be a
  26   shame because it would scar her “beautiful body.”
  27               60.   On one occasion, Sutton told Jane Doe B.S. that he was going to listen
  28   to her heartbeat, but proceeded to place his stethoscope on her nipple.
                                                                    AMENDED CLASS ACTION COMPLAINT
       1662772.2                                   - 10 -                          Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 13 of 39 Page ID #:97



   1               61.   Jane Doe B.S. has thus been damaged by Sutton and Huntington
   2   Hospital’s actions.
   3               Jane Doe W.D.
   4               62.   In or around January of 2016, Jane Doe W.D. was eight months
   5   pregnant with her first child and desperate to find an obstetrician. Her insurance
   6   plan had changed that month, and the obstetrician she had been seeing did not
   7   accept her new plan, forcing her to change doctors very late into her pregnancy.
   8   Jane Doe W.D. found Dr. Sutton, who accepted her insurance.
   9               63.   On Jane Doe W.D.’s first appointment with Dr. Sutton, he performed a
  10   vaginal exam on her that left her feeling violated. Dr. Sutton stuck her fingers in
  11   and out of her vagina many times – Jane Doe W.D. felt it was excessive, and it was
  12   very unlike her previous doctor’s practice. Because this was her first pregnancy,
  13   however, she did not know for sure.
  14               64.   Jane Doe W.D. walked out of that first appointment feeling very
  15   uncomfortable. She immediately called her boyfriend and asked him to come to her
  16   future appointments with her. Jane Doe W.D. told her boyfriend that she felt
  17   violated.
  18               65.   Dr. Sutton continued to touch Jane Doe W.D. inappropriately and
  19   excessively during her future vaginal exams. Although Plaintiff Jane Doe W.D. was
  20   seeing Sutton specifically due to her pregnancy at this time, he insisted on
  21   performing breast exams at each appointment, which were unnecessary to treating
  22   her pregnancy and which she did not request. When he performed these breast
  23   exams, Jane Doe W.D. also felt that Dr. Sutton’s approach was not normal. Dr.
  24   Sutton grabbed her breasts with more of a “groping and sensual grab,” unlike the
  25   way her previous doctors had examined her during routine breast exams. This made
  26   her feel very uncomfortable and violated.
  27               66.   Dr. Sutton made Jane Doe W.D. feel so uncomfortable that after
  28   having her child in February 2016, she tried to avoid going to follow-up
                                                                   AMENDED CLASS ACTION COMPLAINT
       1662772.2                                  - 11 -                          Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 14 of 39 Page ID #:98



   1   appointments with him. She went to a post-natal checkup in or around March 2016,
   2   where he again repeated the inappropriate and excessive vaginal penetration.
   3               67.   Jane Doe W.D.’s last visit with Dr. Sutton was in or around June 2018.
   4   Again at that appointment Dr. Sutton performed a vaginal examination of Jane Doe
   5   W.D., during which he excessively vaginally penetrated her with his fingers,
   6   “sensually” groped her breasts, and made comments about her physical appearance.
   7               68.   Although Jane Doe W.D. has a painful gynecological condition,
   8   endometriosis, which requires regular gynecological care, she has tried to avoid
   9   seeing Dr. Sutton because of his inappropriate and violative behavior towards her.
  10   Moreover, although Jane Doe W.D. was on birth control, and would prefer to be on
  11   oral contraceptives now as a convenient method to prevent unwanted pregnancies,
  12   she has discontinued taking the medication because she does not want to have to
  13   visit Dr. Sutton for another vaginal exam in order to renew her prescription.
  14               69.   Jane Doe W.D. has thus been damaged by Sutton and Huntington
  15   Hospital’s actions.
  16               E.    The statute of limitations is tolled based on the continuing
                         violations doctrine and fraudulent concealment.
  17
  18               70.   Sutton concealed the existence of Plaintiffs’ claims and the fact that
  19   Plaintiffs had a cause of action against Sutton and/or Huntington Hospital at the
  20   time his sexual assaults occurred by making material representation(s) to Plaintiffs
  21   involving a past or existing fact, including by misrepresenting that his acts and/or
  22   conduct were for a legitimate medical purpose and/or conformed to accepted
  23   medical practice.
  24               71.   When Sutton made the material representation(s), he knew that they
  25   were false in that he knew that the examinations were not proper, appropriate,
  26   legitimate, and/or considered within standard of care by any physician of any
  27   specialty and/or gynecology or obstetrics.
  28
                                                                     AMENDED CLASS ACTION COMPLAINT
       1662772.2                                   - 12 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 15 of 39 Page ID #:99



   1               72.   Sutton made the material representation(s) with the intent that the
   2   material representation(s) should be acted upon by Plaintiffs and the Class in that
   3   Plaintiffs and Class members should believe that the examinations were proper,
   4   appropriate, and legitimate; should not believe that they had been sexually assaulted
   5   so that he could prevent discovery of his sexual assaults; should continue to be seen
   6   by him so that he could continue to sexually assault them; should not question
   7   and/or report the conduct to appropriate authorities; and should not reasonably
   8   believe and not be aware of a possible cause of action that they have against Sutton
   9   and/or Huntington Hospital.
  10               73.   Plaintiffs and Class members acted in reliance upon the material
  11   representation(s) in that they:
  12                     a.    Reasonably believed that the examinations were proper,
  13   appropriate, and legitimate;
  14                     b.    Reasonably did not believe that they had been sexually
  15   assaulted;
  16                     c.    Did not believe that they should question and/or report the
  17   conduct to appropriate authorities; and,
  18                     d.    Did not reasonably believe that they had and were not aware of
  19   a possible cause of action that they had against Sutton and/or Huntington Hospital.
  20               74.   Directors, managers, supervisors, physicians, nurses, and chaperones
  21   at Huntington Hospital took affirmative steps to fraudulently conceal Sutton’s
  22   misconduct, including, but not limited to, by depressing complaints made by
  23   patients, and continuing to allow Sutton to treat female patients despite knowledge
  24   of his misconduct.
  25               75.   The actions and inactions of Sutton and Huntington Hospital
  26   constituted fraudulent concealment.
  27
  28
                                                                     AMENDED CLASS ACTION COMPLAINT
       1662772.2                                   - 13 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 16 of 39 Page ID #:100



    1               76.   The statute of limitations for each of Plaintiffs’ causes of actions was
    2   equitably tolled, and Defendants are equitably estopped from asserting the statute of
    3   limitations as a defense, by reason of their wrongful conduct.
    4               77.   As part of Defendants’ wrongful attempt to conceal Sutton’s
    5   propensity to sexually abuse female patients, and his past sexual abuse, from public
    6   scrutiny and criminal investigation, Defendants implemented various measures with
    7   the intent and effect of making Sutton’s conduct harder to detect and ensuring that
    8   other patients with whom he came into contact, including Plaintiffs, would be
    9   sexually abused and assaulted, including:
   10                     a.    Permitting Sutton to remain in a position of authority and trust
   11   after Huntington Hospital knew or should have known that he molested and
   12   harassed his female patients;
   13                     b.    Scheduling female patients for appointments with Sutton,
   14   including appointments without a nurse or chaperone present, despite being aware
   15   of his improper conduct;
   16                     c.    Granting Sutton unfettered access to and control over patients
   17   even when he was purporting to provide extremely sensitive gynecological
   18   treatment, thereby allowing Sutton to physically and sexually interact with female
   19   patients, including Plaintiffs;
   20                     d.    Holding out Sutton to Plaintiffs, other Huntington patients, and
   21   the public at large as a trustworthy person of good moral character who was capable
   22   and worthy of being granted unsupervised access to the patients of Huntington
   23   Hospital;
   24                     e.    Failing to disclose and actively concealing Sutton’s prior record
   25   of misconduct, sexual abuse, harassment, and molestation, and his propensity to
   26   commit such acts towards patients, from its patients, the public at large, and law
   27   enforcement;
   28
                                                                       AMENDED CLASS ACTION COMPLAINT
        1662772.2                                    - 14 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 17 of 39 Page ID #:101



    1                     f.    Failing to investigate or otherwise confirm or deny such facts
    2   about Sutton, including prior complaints, claims, and investigations relating to
    3   sexual abuse suffered at his hands;
    4                     g.    Failing to implement reasonable safeguards to avoid acts of
    5   unlawful sexual conduct by Sutton, such as by avoiding placement of Sutton in
    6   functions or environments in which he would necessarily have intimate contact with
    7   female patients; and
    8                     h.    Failing to implement systems or procedures to supervise or
    9   monitor doctors to ensure that they did not molest or abuse patients in Defendants’
   10   care and, further, that they report all reasonable suspicions of sexual assault or
   11   battery to law enforcement as mandated by Section 11160 of the California Penal
   12   Code.
   13               78.   At all times pertinent to this action, Sutton was an agent, apparent
   14   agent, servant, and employee of Huntington Hospital and operated within the scope
   15   of his employment and his negligence is imputed to Huntington.
   16               79.   Defendants engaged in, joined in, and conspired with each other in
   17   carrying out the tortuous and unlawful activities herein described. Each Defendant
   18   is legally responsible for the occurrences herein alleged, and Plaintiff’s damages, as
   19   herein alleged, were proximately caused by all Defendants.
   20               80.   Plaintiffs and Class members did not know, could not have reasonably
   21   known, and were not reasonably aware of a possible cause of action that they had
   22   against Sutton and/or Huntington until the October 2018 publication of a story
   23   about Sutton’s misconduct in the Los Angeles Times.
   24                               CLASS ACTION ALLEGATIONS
   25               81.   Pursuant to Federal Rule of Civil Procedure 23(b)(3) and 23(c)(4),
   26   Plaintiffs bring this action on behalf of themselves and the following class of others
   27   who are similarly situated:
   28
                                                                      AMENDED CLASS ACTION COMPLAINT
        1662772.2                                   - 15 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 18 of 39 Page ID #:102



    1               Nationwide Class: All women who were treated by Dr. Patrick Sutton
    2               during his employment by Huntington Hospital (the “National Class”).
    3               82.   Excluded from the class are Defendants, their affiliates and
    4   subsidiaries, and their officers, directors, partners, employees, and agents; class
    5   counsel, their immediate family members, and employees of their firms; counsel for
    6   Defendants, their immediate family members, and employees of their firms; and
    7   judicial officers assigned to this case and their staffs and immediate family
    8   members.
    9               83.   Plaintiffs reserve the right to amend or modify the above class
   10   definition with greater specificity or division into subclasses after having had an
   11   opportunity to conduct discovery.
   12               84.   The Class consists of hundreds, if not thousands, of women, making
   13   joinder impracticable, in satisfaction of Fed. R. Civ. P. 23(a)(1). The exact size of
   14   the Class and the identities of the individual members are ascertainable through
   15   records maintained by Huntington.
   16               85.   Numerosity. The members of the class are so numerous that their
   17   individual joinder is impracticable. Upon information and belief, there are
   18   thousands of class members, whose names and addresses are readily available from
   19   Defendants’ records.
   20               86.   Commonality. There are questions of law and fact common to the
   21   class, which predominate over any questions affecting individual members of the
   22   class.
   23               87.   Typicality. Plaintiffs’ claims are typical of the other Class members’
   24   claims because Plaintiffs and Class members were subjected to the same wrongful
   25   conduct and damaged in the same manner.
   26               88.   Existence and Predominance of Common Questions of Fact and Law.
   27   This action involves common questions of law and fact that predominate over any
   28   questions affecting individual class members, including, without limitation:
                                                                      AMENDED CLASS ACTION COMPLAINT
        1662772.2                                   - 16 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 19 of 39 Page ID #:103



    1                     a.    Whether Defendants owed a duty to Plaintiffs and Class
    2   members to protect their health and safety and not to violate their trust;
    3                     b.    Whether Defendants breached their duties to Plaintiffs and Class
    4   members;
    5                     c.    Whether Huntington Hospital knew of Sutton’s misconduct, but
    6   continued to protect him and allow him access and opportunity to sexually abuse
    7   women;
    8                     d.    Whether Defendants are liable for gender violence, in violation
    9   of the California Civil Code, § 52.4;
   10                     e.    Whether Defendants are liable for invasion of privacy;
   11                     f.    Whether Defendants are liable for sexual harassment, in
   12   violation of California Civil Code, § 51.9;
   13                     g.    Whether Defendants are liable for sexual assault;
   14                     h.    Whether Defendants are liable for sexual battery, in violation of
   15   California Civil Code, § 1708.5;
   16                     i.    Whether Defendants are liable for negligence;
   17                     j.    Whether Defendants are liable for gross negligence and/or
   18   wanton and reckless misconduct;
   19                     k.    Whether Defendants are liable for negligent supervision;
   20                     l.    Whether Defendants are liable for negligence per se;
   21                     m.    Whether Defendants are liable for negligent hiring/retention;
   22                     n.    Whether Defendants are liable for negligent failure to warn,
   23   train or educate; and
   24                     o.    Whether Plaintiffs and Class members suffered harm as a result
   25   of Defendants’ violations and, if so, the appropriate measure of damages,
   26   restitution, or rescission.
   27               89.   Adequacy of Representation. Plaintiffs are adequate class
   28   representatives. Their interests do not conflict with the interests of the other Class
                                                                     AMENDED CLASS ACTION COMPLAINT
        1662772.2                                  - 17 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 20 of 39 Page ID #:104



    1   members they seek to represent. Plaintiffs have retained counsel competent and
    2   experienced in complex class action litigation, and they intend to prosecute this
    3   action vigorously. Plaintiffs and their counsel will fairly and adequately pursue and
    4   protect the interests of the class.
    5               90.   Superiority. A class action is superior to all other available means for
    6   the fair and efficient adjudication of this controversy. The highly sensitive and
    7   private nature of the facts involved here counsels toward providing a class vehicle
    8   to adjudicate these claims. The damages or other financial detriment suffered by
    9   Plaintiffs and the other class members are relatively small compared to the burden
   10   and expense that would be required to individually litigate these claims. As a result,
   11   it would be impracticable for class members to seek redress individually.
   12   Individualized litigation would also create a potential for inconsistent or
   13   contradictory judgments and increase the delay and expense to all parties and the
   14   court system. By contrast, the class action device presents far fewer management
   15   difficulties and provides the benefits of single adjudication, economy of scale, and
   16   comprehensive supervision by a single court.
   17               91.   Particular Issues. The claims of Plaintiffs and Class members involve
   18   common issues that may be adjudicated on a classwide basis pursuant to Rule
   19   23(c)(4).
   20                                FIRST CLAIM FOR RELIEF
   21                         GENDER VIOLENCE, Cal. Civ. Code § 52.4
                          (Against Defendants Sutton and Huntington Hospital)
   22
   23               92.   Plaintiffs restate and incorporate herein by reference the preceding
   24   paragraphs as if fully set forth herein.
   25               93.   California Civil Code § 52.4 declares, in pertinent part, that any person
   26   subjected to gender violence may bring a civil action for damages against any
   27   responsible party, and may seek actual, compensatory, and punitive damages
   28   therefor, or any other appropriate relief.
                                                                      AMENDED CLASS ACTION COMPLAINT
        1662772.2                                   - 18 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 21 of 39 Page ID #:105



    1               94.   For purposes of Cal. Civ. Code § 52.4, gender violence is a form of
    2   sex discrimination and means any of the following:
    3                     a.    An act that would constitute a criminal offense under state law
    4   that has as an element the use, attempted use or threatened use of physical force
    5   against the person of another, committed at least in part based on the gender of the
    6   victim, whether or not the act has resulted in a criminal complaint, charge,
    7   prosecution, or conviction.
    8                     b.    A physical intrusion or physical invasion of a sexual nature
    9   under coercive conditions, whether or not the act has resulted in a criminal
   10   complaint, charge, prosecution, or conviction.
   11               95.   Upon information and belief, Sutton intentionally and without consent
   12   of Plaintiffs or Class members, made unpermitted, harmful, and offensive sexual
   13   and/or other physical intrusion, invasion, or contact with Plaintiffs and Class
   14   members in violation of Cal. Civ. Code § 52.4. At all relevant times, Defendant
   15   Sutton acted as a duly authorized agent and/or employee of Huntington Hospital.
   16               96.   Defendant Sutton carried out such actions and conduct as an employee,
   17   agent, and/or representative of Huntington, which provides medical treatment to the
   18   public.
   19               97.   Defendant Huntington Hospital is liable and vicariously liable for
   20   Defendant Sutton’s conduct.
   21               98.   As a result of the conduct of the Defendants, Plaintiffs and the Class
   22   members sustained severe emotional distress and physical pain, emotional anguish,
   23   fear, anxiety, humiliation, embarrassment, and other physical and emotional
   24   injuries, and damages (both economic and noneconomic), in the past, present and
   25   future, for which this claim is made. The injuries suffered by Plaintiffs and the
   26   Class members are substantial, continuing, and permanent.
   27               99.   Defendants’ conduct as described herein was despicable and was
   28   committed maliciously, fraudulently, and/or oppressively with the wrongful
                                                                      AMENDED CLASS ACTION COMPLAINT
        1662772.2                                   - 19 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 22 of 39 Page ID #:106



    1   intention of injuring Plaintiffs and the Class members and with a willful and
    2   conscious disregard of their rights, justifying an award of punitive damages.
    3               100. As a proximate result of Sutton’s acts, Plaintiffs and the Class
    4   members are entitled to actual damages, compensatory damages, punitive damages,
    5   injunctive relief, any combination of those, or any other appropriate relief. Plaintiffs
    6   and the Class members are also entitled to an award of attorney’s fees and costs
    7   pursuant to Cal. Civ. Code § 52.4.
    8                               SECOND CLAIM FOR RELIEF
    9                        SEXUAL HARASSMENT, Cal. Civ. Code § 51.9)
                               (Against Defendants Sutton and Huntington)
   10
   11               101. Plaintiffs restate and incorporate herein by reference the preceding
   12   paragraphs as if fully set forth herein.
   13               102. During Plaintiffs and the Class members’ time as patients in the care
   14   of Defendants Sutton and Huntington, Sutton intentionally, recklessly, and
   15   wantonly made sexual advances, solicitations, requests, demands for sexual
   16   compliance of a hostile nature based on Plaintiffs and the Class members’ gender
   17   that were unwelcome, pervasive, and severe, including but not limited to Sutton
   18   groping and fondling Plaintiffs’ and the Class members’ breasts and vaginas, and
   19   making lewd and inappropriate comments and propositions of a sexual nature, all
   20   under the supervision of Defendant Huntington Hospital, and acting in the course
   21   and scope of his agency with Defendant Huntington Hospital.
   22               103. The incidents of abuse and harassment outlined herein above took
   23   place while Plaintiffs and Class members were under the control of Sutton and
   24   Huntington, in its capacity and position as supervisor of its own physicians, medical
   25   professionals, and staff.
   26               104. During Plaintiffs’ and the Class members’ time as patients in the care
   27   of Defendants Sutton and Huntington, Sutton intentionally, recklessly, and
   28   wantonly did acts which resulted in harmful and offensive contact with intimate
                                                                      AMENDED CLASS ACTION COMPLAINT
        1662772.2                                   - 20 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 23 of 39 Page ID #:107



    1   parts of their persons, including but not limited to, using his position of authority
    2   and trust to force Plaintiffs and Class members to endure Sutton’s inappropriate
    3   sexual touching and comments.
    4               105. Because of Plaintiffs’ and the Class members’ patient relationships
    5   with Sutton and Huntington, Plaintiffs and the Class members were unable to easily
    6   terminate the relationship they had with Defendant Sutton.
    7               106. Because of Sutton’s position of authority and trust, physical seclusion
    8   of Plaintiffs and the Class members, and Plaintiffs’ and Class members’ mental and
    9   emotional states, Plaintiffs and Class members were unable to, and did not and
   10   could not, give consent to such acts.
   11               107. Even though Defendant Huntington Hospital knew or should have
   12   known of these activities by Sutton, Huntington did nothing to investigate,
   13   supervise, or monitor Sutton to ensure the safety of the patients in their care.
   14               108. Because of Plaintiffs’ and Class members’ patient relationships with
   15   Defendants, Plaintiffs and Class members were unable to easily terminate the
   16   doctor-patient relationships they had with Defendants.
   17               109. A corporation is a “person” within meaning of Cal. Civ. Code § 51.9,
   18   which subjects persons to liability for sexual harassment within a business, service,
   19   or professional relationship, and such an entity defendant may be held liable under
   20   this statute for the acts of its employees. Further, principles of ratification apply
   21   when the principal ratifies the agent’s originally unauthorized harassment, as is
   22   alleged to have occurred herein.
   23               110. Defendants’ conduct (and the conduct of their agents) was a breach of
   24   their duties to Plaintiffs and Class members.
   25               111. As a result of the above-described conduct, Plaintiffs and Class
   26   members suffered and continue to suffer great pain of mind and body, shock,
   27   emotional distress, physical manifestations of emotional distress including
   28   embarrassment, loss of self-esteem, disgrace, humiliations, and loss of enjoyment
                                                                     AMENDED CLASS ACTION COMPLAINT
        1662772.2                                   - 21 -                          Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 24 of 39 Page ID #:108



    1   of life; have suffered and continue to suffer and were prevented and will continue to
    2   be prevented from performing daily activities and obtaining the full enjoyment of
    3   life; and/or have incurred and will continue to incur expenses for medical and
    4   psychological treatment, therapy, and counseling.
    5                                  THIRD CLAIM FOR RELIEF
    6                                      SEXUAL ASSAULT
                                        (Against Defendant Sutton)
    7
    8               112. Plaintiffs restate and incorporate herein by reference the preceding
    9   paragraphs as if fully set forth herein.
   10               113. Defendant Sutton, in doing the things herein alleged, including
   11   intending to subject Plaintiffs and Class members to numerous instances of sexual
   12   abuse and molestation during their time in the care of Defendants Sutton and
   13   Huntington, beginning in or around 1989, and lasting for the duration of Plaintiffs’
   14   and Class members’ time as patients in Defendants’ care, through or around
   15   October 2018, were intended to cause harmful or offensive contact with Plaintiffs
   16   and Class members’ persons, or intended to put Plaintiffs and Class members in
   17   imminent apprehension of such contact.
   18               114. In doing the things herein alleged, Defendants put Plaintiffs and Class
   19   members in imminent apprehension of a harmful or offensive contact by Sutton and
   20   actually believed that Sutton had the ability to make harmful or offensive contact
   21   with Plaintiffs’ and Class members’ persons.
   22               115. Plaintiffs and the Class members did not consent to Sutton’s intended
   23   harmful or offensive contact with Plaintiffs and Class members’ persons, or intent
   24   to put Plaintiffs and Class members in imminent apprehension of such contact.
   25               116. In doing the things herein alleged, Sutton violated Plaintiffs’ and Class
   26   members’ rights, pursuant to Cal. Civ. Code § 43, of protection from bodily
   27   restraint or harm, and from personal insult.
   28
                                                                      AMENDED CLASS ACTION COMPLAINT
        1662772.2                                   - 22 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 25 of 39 Page ID #:109



    1               117. In doing the things herein alleged, Sutton violated his duty, pursuant to
    2   Cal. Civ. Code § 1708, to abstain from injuring the person of Plaintiffs and Class
    3   members or infringing upon their rights.
    4               118. As a result of the above-described conduct, Plaintiffs and Class
    5   members have suffered and continue to suffer great pain of mind and body, shock,
    6   emotional distress, physical manifestations of emotional distress including
    7   embarrassment, loss of self-esteem, disgrace, humiliations, and loss of enjoyment
    8   of life; have suffered and continue to suffer and was prevented and will continue to
    9   be prevented from performing daily activities and obtaining the full enjoyment of
   10   life; and/or have incurred and will continue to incur expenses for medical and
   11   psychological treatment, therapy, and counseling.
   12               119. Plaintiffs and Class members are informed and based thereon allege
   13   that the conduct of Defendants was oppressive, malicious, and despicable in that it
   14   was intentional and done in conscious disregard for the rights and safety of others,
   15   and were carried out with a conscious disregard of their right to be free from such
   16   tortious behavior, such as to constitute oppression, fraud, or malice pursuant to Cal.
   17   Civ. Code § 3294, entitling Plaintiffs and Class members to punitive damages
   18   against Defendants in an amount appropriate to punish and set an example of
   19   Defendants.
   20                              FOURTH CLAIM FOR RELIEF
   21                          SEXUAL BATTERY, Cal. Civ. Code § 1708.5
                                     (Against Defendant Sutton)
   22
   23               120. Plaintiffs restate and incorporate herein by reference the preceding
   24   paragraphs as if fully set forth herein.
   25               121. During Plaintiffs’ and Class members’ time as patients in the care of
   26   Defendants Sutton and Huntington, Sutton intentionally, recklessly, and wantonly
   27   did acts which were intended to, and did result in harmful and offensive contact
   28   with intimate parts of Plaintiffs and Class members’ persons, including but not
                                                                      AMENDED CLASS ACTION COMPLAINT
        1662772.2                                   - 23 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 26 of 39 Page ID #:110



    1   limited to being subjected to numerous instances of sexual harassment and abuse by
    2   Sutton, beginning in or around 1989, and lasting for the duration of Plaintiffs and
    3   Class members’ time as patients in Defendants’ care, all while Sutton acted in the
    4   course and scope of his agency and employment with Huntington Hospital.
    5               122. Sutton performed the aforementioned acts with the intent to cause a
    6   harmful or offensive contact with intimate parts of Plaintiffs and Class members’
    7   bodies, which would offend a reasonable sense of personal dignity. Further, said
    8   acts did cause a harmful or offensive contact with intimate parts of Plaintiffs’ and
    9   Class members’ persons that would offend a reasonable sense of personal dignity.
   10               123. Defendant Sutton carried out such actions and conduct as an employee,
   11   agent, and/or representative of Huntington, which provides medical treatment to the
   12   public.
   13               124. Because of Sutton’s position of authority and trust as a physician, and
   14   their mental and emotional state as his patients, Plaintiffs and Class members did
   15   not give meaningful consent to such acts.
   16               125. As a direct, legal, and proximate result of the acts of Sutton and
   17   Huntington, Plaintiffs and Class members sustained serious and permanent injuries
   18   to their persons, all of this damage in an amount to be shown according to proof
   19   and within the jurisdiction of the Court.
   20               126. As a direct result of the sexual abuse by Sutton, Plaintiffs and Class
   21   members have difficulty in reasonably or meaningfully interacting with others,
   22   including those in positions of authority over them such as doctors, and in intimate,
   23   confidential, and familial relationships, due to the trauma of the sexual abuse
   24   inflicted upon them by Defendants Sutton and Huntington. This inability to interact
   25   creates conflict with Plaintiffs and Class members’ values of trust and confidence in
   26   others, and has caused Plaintiffs and Class members substantial emotional distress,
   27   anxiety, nervousness, and fear. As a direct result of the sexual abuse and
   28   molestation by Sutton, Plaintiffs and Class members suffered immensely, including,
                                                                      AMENDED CLASS ACTION COMPLAINT
        1662772.2                                   - 24 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 27 of 39 Page ID #:111



    1   but not limited to, encountering issues with a lack of trust, various psychological
    2   sequelae, depressive symptoms, anxiety, nervousness, and self-medicating
    3   behavior.
    4               127. Upon information and belief, the conduct of Sutton was oppressive,
    5   malicious, and despicable in that it was intentional and done in conscious disregard
    6   for the rights and safety of others, and was carried out with a conscious disregard of
    7   Plaintiffs’ and Class members’ right to be free from such tortious behavior, such as
    8   to constitute oppression, fraud, or malice pursuant to Cal. Civ. Code § 3294,
    9   entitling Plaintiffs and Class members to punitive damages against Sutton in an
   10   amount appropriate to punish and set an example of Sutton.
   11                                 FIFTH CLAIM FOR RELIEF
   12                                        NEGLIGENCE
                                 (Against Defendant Huntington Hospital)
   13
   14               128. Plaintiffs restate and incorporate herein by reference the preceding
   15   paragraphs as if fully set forth herein.
   16               129. From approximately 1989 through 2018, Sutton was an actual and/or
   17   apparent, duly authorized agent, servant, and/or employee of Huntington Hospital,
   18   providing medical treatment and services through the Huntington system.
   19   Defendant Huntington Hospital knew and/or should have known that Sutton had
   20   and was capable of sexually, physically, and mentally abusing and harassing
   21   Plaintiffs or other victims.
   22               130. Defendant Huntington Hospital had special duties to protect the
   23   Plaintiffs and Class members, when such individuals were patients entrusted to
   24   Defendants’ care. Plaintiffs and Class members’ care and health were entrusted to
   25   Defendants. Defendant Huntington Hospital voluntarily accepted the entrusted care
   26   of Plaintiffs and Class members. As such, Defendant Huntington Hospital owed
   27   Plaintiffs and Class members a special duty of care that medical professionals
   28   dealing with vulnerable medical patients owe to protect them from harm. The duty
                                                                     AMENDED CLASS ACTION COMPLAINT
        1662772.2                                   - 25 -                          Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 28 of 39 Page ID #:112



    1   to protect and warn arose from the special, trusting, confidential, and fiduciary
    2   relationship between Defendant Huntington Hospital and Plaintiffs and Class
    3   members.
    4               131. Defendant Huntington breached its duty of care to Plaintiffs and Class
    5   members by allowing Sutton to come into contact with Plaintiffs and Class
    6   members without effective supervision; by failing to adequately hire, supervise, and
    7   retain Sutton whom they permitted and enabled to have access to Plaintiffs and
    8   Class members; by concealing from Plaintiffs and Class members, the public, and
    9   law enforcement that Sutton was sexually harassing, molesting, and abusing
   10   patients; by holding Sutton out to Plaintiffs and Class members as being of high
   11   moral and ethical repute, in good standing and trustworthy; and by failing to report
   12   Sutton’s misconduct to the California Medical Board.
   13               132. Defendant Huntington Hospital further breached its duties to Plaintiffs
   14   and Class members by failing to investigate or otherwise confirm or deny such facts
   15   of sexual abuse by Sutton, failing to reveal such facts to Plaintiffs and Class
   16   members, the community and law enforcement agencies, and by placing Sutton into
   17   a position of trust and authority, holding him out to Plaintiffs, Class members, and
   18   the public as being in good standing and trustworthy.
   19               133. Defendant Huntington Hospital breached its duty to Plaintiffs and
   20   Class members by failing to adequately monitor and supervise Defendant Sutton
   21   and failing to prevent Defendant Sutton from committing wrongful sexual acts with
   22   medical patients, including Plaintiffs and Class members. Defendant Huntington’s
   23   past records of sexual misconduct by Sutton caused Defendant Huntington Hospital
   24   to know, or gave it information where it should have known, of Sutton’s incapacity
   25   to serve as a physician – especially an obstetrician/gynecologist – providing for the
   26   safe care of female patients.
   27               134. As a direct, proximate, and foreseeable result of the above-described
   28   conduct, Plaintiffs and Class members have suffered and continue to suffer great
                                                                     AMENDED CLASS ACTION COMPLAINT
        1662772.2                                   - 26 -                          Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 29 of 39 Page ID #:113



    1   pain of mind and body, shock, emotional distress, physical manifestations of
    2   emotional distress including embarrassment, loss of self-esteem, disgrace,
    3   humiliations, and loss of enjoyment of life; has suffered and continues to suffer and
    4   was prevented and will continue to be prevented from performing daily activities
    5   and obtaining the full enjoyment of life; may sustain loss of earnings and earning
    6   capacity; and may incur expenses for medical and psychological treatment, therapy,
    7   and counseling.
    8                              SIXTH CLAIM FOR RELIEF
    9                GROSS NEGLIGENCE AND/OR WANTON AND RECKLESS
                                         MISCONDUCT
   10                   (Against Defendants Sutton and Huntington Hospital)
   11               135. Plaintiffs restate and incorporate herein by reference the preceding
   12   paragraphs as if fully set forth herein, and to the extent necessary, plead this claim
   13   for relief in the alternative.
   14               136. Huntington Hospital owed Plaintiffs and Class members a duty to use
   15   due care to ensure their safety and freedom from sexual assault, harassment, abuse,
   16   and molestation while interacting with their employees, representatives, and/or
   17   agents, including Defendant Sutton.
   18               137. Defendant Sutton owed Plaintiffs and Class members a duty of due
   19   care in carrying out his duties in a reasonable safe manner as an employee, agent,
   20   and/or representative of Huntington Hospital.
   21               138. By seeking medical treatment from Defendant Sutton in the course of
   22   his employment, agency, and/or representation of Huntington Hospital, a special,
   23   confidential, and fiduciary relationship between Plaintiffs and Class members and
   24   Defendant Sutton was created, resulting in Defendant Sutton owing Plaintiffs and
   25   Class members a duty to use due care.
   26               139. Huntington Hospital’s failure to adequately supervise Defendant
   27   Sutton – especially once they knew or should have known of complaints regarding
   28   his nonconsensual sexual touching, harassment, boundary violations, and assaults
                                                                     AMENDED CLASS ACTION COMPLAINT
        1662772.2                                   - 27 -                          Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 30 of 39 Page ID #:114



    1   during treatment of patients – was so reckless as to demonstrate a substantial lack
    2   of concern for whether an injury would result to Plaintiffs and Class members.
    3               140. Defendant Sutton’s conduct in sexually assaulting, harassing, abusing,
    4   and violating Plaintiffs and Class members in the course of his employment,
    5   agency, and/or representation of Huntington and under the guise of rendering
    6   medical care was so reckless as to demonstrate a substantial lack of concern for
    7   whether an injury would result to Plaintiffs and Class members.
    8               141. Huntington Hospital’s conduct demonstrated a willful disregard for
    9   precautions to ensure Plaintiffs and Class members’ safety.
   10               142. Huntington Hospital’s conduct demonstrated a willful disregard for
   11   Plaintiffs and Class members’ rights.
   12               143. Huntington Hospital breached duties owed to Plaintiffs and Class
   13   members and was grossly negligent when it conducted itself by the actions
   14   described above, said acts having been committed with reckless disregard for
   15   Plaintiffs and Class members’ health, safety, Constitutional, and/or statutory rights,
   16   and with a substantial lack of concern as to whether an injury would result.
   17               144. As a result of Defendant’s conduct, Plaintiffs and Class members
   18   sustained severe emotional distress and physical pain, emotional anguish, fear,
   19   anxiety, humiliation, embarrassment, and other physical and emotional injuries, and
   20   damages (both economic and noneconomic), in the past, present and future, for
   21   which this claim is made. The injuries suffered by Plaintiffs and Class members are
   22   substantial, continuing, and permanent.
   23               145. Defendants’ conduct as described herein was grossly negligent and/or
   24   wanton and reckless because it was despicable and was committed maliciously,
   25   fraudulently, and/or oppressively with the wrongful intention of injuring Plaintiffs
   26   and Class members and with a willful and conscious disregard of Plaintiffs and
   27   Class members’ rights, justifying an award of punitive damages.
   28
                                                                    AMENDED CLASS ACTION COMPLAINT
        1662772.2                                  - 28 -                          Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 31 of 39 Page ID #:115



    1                               SEVENTH CLAIM FOR RELIEF
    2                                 NEGLIGENT SUPERVISION
                                 (Against Defendant Huntington Hospital)
    3
    4               146. Plaintiffs restate and incorporate herein by reference the preceding
    5   paragraphs as if fully set forth herein.
    6               147. By virtue of Plaintiffs and Class members’ special relationship with
    7   Defendant Huntington, and Huntington’s relationship with Defendant Sutton,
    8   Defendant Huntington Hospital owed Plaintiffs and Class members a duty to
    9   provide reasonable supervision of Sutton, to use reasonable care in investigating
   10   Sutton background, and to provide adequate warning to Plaintiffs and Class
   11   members of Sutton’s dangerous propensities and unfitness. As an organization
   12   responsible for, and entrusted with, the welfare of patients, Huntington had a duty
   13   to protect, supervise, and monitor both the Plaintiffs and Class members from being
   14   preyed upon by sexual predators, and to supervise and monitor Sutton such that he
   15   would not be placed in seclusion with vulnerable medical patients, including the
   16   Plaintiffs and Class members.
   17               148. Huntington expressly and implicitly represented that its physicians,
   18   faculty, and staff, including Sutton, were not a sexual threat to those individuals and
   19   others who would fall under Sutton’s influence, control, direction, and care.
   20               149. Defendant Huntington Hospital, by and through its respective agents,
   21   servants, and employees, knew or should have known of Sutton’s dangerous and
   22   exploitive propensities and that Sutton was an unfit agent and physician. Despite
   23   such knowledge, Defendant Huntington Hospital negligently failed to supervise
   24   Sutton in his position of trust and authority as a physician and authority figure over
   25   patients, such that he was able to commit wrongful acts of sexual misconduct
   26   against Plaintiffs and Class members. Defendant Huntington Hospital failed to
   27   provide reasonable supervision of Sutton, failed to use reasonable care in
   28   investigating Sutton, and failed to provide adequate warning to Plaintiffs of

                                                                     AMENDED CLASS ACTION COMPLAINT
        1662772.2                                   - 29 -                          Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 32 of 39 Page ID #:116



    1   Sutton’s dangerous propensities and unfitness. Defendant Huntington Hospital
    2   further failed to take reasonable steps to ensure the safety of patients, including
    3   Plaintiffs and Class members, from sexual harassment, molestation, and abuse.
    4               150. At no time during the periods of time alleged herein did Defendant
    5   Huntington Hospital have in place a reasonable system or procedure to investigate,
    6   supervise physicians or staff, including Sutton, to prevent sexual harassment,
    7   molestation, and abuse of those individuals, nor did they implement a system or
    8   procedure to oversee or monitor conduct toward patients and others in Defendant
    9   Huntington Hospital’s care.
   10               151. Defendant Huntington Hospital was aware or should have been aware
   11   of how vulnerable medical patients – especially ob/gyn patients – were to sexual
   12   harassment, molestation, and abuse by physicians and other persons of authority
   13   within Defendant Huntington Hospital.
   14               152. Defendant Huntington Hospital was put on notice, knew, and/or should
   15   have known that Sutton had previously engaged and was continuing to engage in
   16   unlawful sexual conduct with patients and had committed other felonies, for his
   17   own personal sexual gratification, and that it was foreseeable that he was engaging,
   18   or would engage in illicit sexual activities with or make entirely inappropriate
   19   sexual statements to Plaintiffs and Class members, and others, under the cloak of
   20   the authority, confidence, and trust, bestowed upon him by Defendant Huntington
   21   Hospital.
   22               153. Defendant Huntington Hospital was placed on actual or constructive
   23   notice that Sutton had molested and made entirely inappropriate sexual statements
   24   to other patients during his employment with Defendant Huntington Hospital.
   25   However, Defendant Huntington Hospital did not reasonably investigate, supervise,
   26   or monitor Sutton to ensure the safety of the patients.
   27               154. Defendant Huntington Hospital’s conduct was a breach of its duties to
   28   Plaintiffs and Class members.
                                                                    AMENDED CLASS ACTION COMPLAINT
        1662772.2                                  - 30 -                          Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 33 of 39 Page ID #:117



    1               155. Defendant Huntington Hospital breached its duty to Plaintiffs by, inter
    2   alia, failing to adequately monitor and supervise Sutton and prevent and stop
    3   Sutton from committing wrongful sexual acts with or making entirely inappropriate
    4   sexual statements to patients, including Plaintiffs and Class members.
    5               156. As a result of the above-described conduct, Plaintiffs and Class
    6   members have suffered and continue to suffer great pain of mind and body, shock,
    7   emotional distress, physical manifestations of emotional distress including
    8   embarrassment, loss of self-esteem, disgrace, humiliations, and loss of enjoyment
    9   of life; have suffered and continue to suffer and were prevented and will continue to
   10   be prevented from performing daily activities and obtaining the full enjoyment of
   11   life; may sustain loss of earnings and earning capacity, and/or may incur expenses
   12   for medical and psychological treatment, therapy, and counseling.
   13                                EIGHTH CLAIM FOR RELIEF
   14                             NEGLIGENT HIRING/RETENTION
                                 (Against Defendant Huntington Hospital)
   15
   16               157. Plaintiffs restate and incorporate herein by reference the preceding
   17   paragraphs as if fully set forth herein.
   18               158. By virtue of Plaintiffs’ and Class members’ special relationship with
   19   Defendants, and Huntington’s relation to Sutton, Defendant Huntington Hospital
   20   owed Plaintiffs and Class members a duty to not hire or retain Sutton, given his
   21   dangerous and exploitive propensities, which Defendant Huntington Hospital knew
   22   or should have known about had it engaged in a reasonable, meaningful, and
   23   adequate investigation of his background prior to his hiring or retaining him in
   24   subsequent positions of employment.
   25               159. Defendant Huntington Hospital expressly and implicitly represented
   26   that the physicians, including Defendant Sutton, were not a sexual threat to patients
   27   and others who would fall under Defendant Sutton’s influence, control, direction,
   28   and guidance.
                                                                     AMENDED CLASS ACTION COMPLAINT
        1662772.2                                   - 31 -                          Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 34 of 39 Page ID #:118



    1               160. At no time during the periods of time alleged did Defendant
    2   Huntington Hospital have in place a reasonable system or procedure to investigate,
    3   supervise, and monitor its physicians and healthcare professionals, including
    4   Sutton, to prevent pre-sexual grooming or sexual harassment, molestation, and
    5   abuse of patients nor did they implement a system or procedure to oversee or
    6   monitor conduct toward patients and/or others in Defendant Huntington Hospital’s
    7   care.
    8               161. Defendant Huntington Hospital was aware or should have been aware
    9   and understand how vulnerable female patients were to sexual harassment,
   10   molestation, and abuse by physicians and other persons of authority within the
   11   control of Defendant Huntington Hospital prior to Plaintiffs’ and Class members’
   12   sexual abuse by Sutton.
   13               162. Defendant Huntington Hospital was put on notice, and should have
   14   known, that Sutton had previously engaged and continued to engage in unlawful
   15   sexual conduct with patients, and was committing other felonies, for his own sexual
   16   gratification, and that it was, or should have known it would have been, foreseeable
   17   that he was engaging, or would engage in illicit sexual activities with or making
   18   entirely inappropriate sexual statements to Plaintiffs and Class members, under the
   19   cloak of his authority, confidence, and trust, bestowed upon him through Defendant
   20   Huntington Hospital.
   21               163. Even though Defendant Huntington Hospital knew or should have
   22   known of these sexually illicit activities and statements by Sutton, Defendant
   23   Huntington Hospital failed to use reasonable care in investigating Defendant Sutton
   24   and did nothing to reasonably investigate, supervise, or monitor Sutton to ensure
   25   the safety of its patients.
   26               164. Defendant Huntington Hospital’s conduct was a breach of its duties to
   27   Plaintiffs and Class members.
   28
                                                                    AMENDED CLASS ACTION COMPLAINT
        1662772.2                                  - 32 -                          Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 35 of 39 Page ID #:119



    1               165. As a result of the above-described conduct, Plaintiffs and Class
    2   members suffered and continue to suffer great pain of mind and body, shock,
    3   emotional distress, physical manifestations of emotional distress including
    4   embarrassment, loss of self-esteem, disgrace, humiliations, and loss of enjoyment
    5   of life; have suffered and continues to suffer and were prevented and will continue
    6   to be prevented from performing daily activities and obtaining the full enjoyment of
    7   life; will sustain loss of earnings and earning capacity, and/or have incurred and
    8   will continue to incur expenses for medical and psychological treatment, therapy,
    9   and counseling.
   10               166. Defendant Huntington Hospital owed Plaintiffs and Class members a
   11   duty to take reasonable protective measures to protect Plaintiffs and Class members
   12   and other patients from the risk of sexual harassment, molestation, and abuse by
   13   Defendant Sutton by properly warning, training, or educating Plaintiffs and Class
   14   members and other about how to avoid such a risk.
   15               167. Defendant Huntington Hospital breached its duty to take reasonable
   16   protective measures to protect Plaintiffs and other patients from the risk of sexual
   17   harassment, molestation, and abuse by Defendant Sutton, such as the failure to
   18   properly warn, train or educate Plaintiffs and Class members about how to avoid
   19   such a particular risk that Sutton posed—of sexual misconduct.
   20               168. Defendant Huntington Hospital breached its duty to take reasonable
   21   protective measures to protect Plaintiffs and Class members from the risk of sexual
   22   harassment, molestation, and abuse by Defendant Sutton, by failing to supervise
   23   and stop its employees, including Sutton, from committing wrongful sexual acts
   24   with patients, including Plaintiffs and Class members.
   25               169. As a result of the above-described conduct, Plaintiffs and Class
   26   members suffered and continue to suffer great pain of mind and body, shock,
   27   emotional distress, physical manifestations of emotional distress including
   28   embarrassment, loss of self-esteem, disgrace, humiliations, and loss of enjoyment
                                                                     AMENDED CLASS ACTION COMPLAINT
        1662772.2                                   - 33 -                          Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 36 of 39 Page ID #:120



    1   of life; has suffered and continues to suffer and were prevented and will continue to
    2   be prevented from performing daily activities and obtaining the full enjoyment of
    3   life; will sustain loss of earnings and earning capacity, and/or have incurred and
    4   will continue to incur expenses for medical and psychological treatment, therapy,
    5   and counseling.
    6                           NINTH CLAIM FOR RELIEF
    7                 NEGLIGENT FAILURE TO WARN, TRAIN, or EDUCATE
                            (Against Defendant Huntington Hospital)
    8
    9               170. Plaintiffs restate and incorporate herein by reference the preceding
   10   paragraphs as if fully set forth herein.
   11               171. Defendant Huntington Hospital owed Plaintiffs and Class members a
   12   duty to take reasonable protective measures to protect them and other patients from
   13   the risk of sexual harassment, molestation, and abuse by Defendant Sutton by
   14   properly warning, training, or educating Plaintiffs and Class members and other
   15   about how to avoid such a risk.
   16               172. Defendant Huntington Hospital breached its duty to take reasonable
   17   protective measures to protect Plaintiffs, Class members and other patients from the
   18   risk of sexual harassment, molestation, and abuse by Defendant Sutton, such as the
   19   failure to properly warn, train, or educate Plaintiffs and Class members and other
   20   patients about how to avoid such a particular risk that Sutton posed—of sexual
   21   misconduct.
   22               173. Defendant Huntington Hospital breached its duty to take reasonable
   23   protective measures to protect Plaintiffs, Class members, and other patients from
   24   the risk of sexual harassment, molestation, and abuse by Defendant Sutton, by
   25   failing to supervise and stop its employees, including Sutton, from committing
   26   wrongful sexual acts with patients, including Plaintiffs and Class members.
   27               174. As a result of the above-described conduct, Plaintiffs and Class
   28   members have suffered and continue to suffer great pain of mind and body, shock,
                                                                     AMENDED CLASS ACTION COMPLAINT
        1662772.2                                   - 34 -                          Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 37 of 39 Page ID #:121



    1   emotional distress, physical manifestations of emotional distress including
    2   embarrassment, loss of self-esteem, disgrace, humiliations, and loss of enjoyment
    3   of life; have suffered and continue to suffer and were prevented and will continue to
    4   be prevented from performing daily activities and obtaining the full enjoyment of
    5   life; will sustain loss of earnings and earning capacity, and/or have incurred and
    6   will continue to incur expenses for medical and psychological treatment, therapy,
    7   and counseling.
    8                                     PRAYER FOR RELIEF
    9               WHEREFORE, Plaintiffs, individually and on behalf of the Class defined
   10   above, respectfully requests that the Court:
   11               A.    Certify this action as a class action under Rule 23 of the Federal Rules
   12   of Civil Procedure, appoint Plaintiffs as class representatives, and appoint the
   13   undersigned counsel as class counsel;
   14               B.    Award Plaintiffs and Class members compensatory, restitutionary,
   15   rescissory, general, consequential, punitive, and/or exemplary damages in an
   16   amount to be determined at trial;
   17               C.    Award pre-judgment interest as permitted by law;
   18               D.    Enter appropriate equitable relief;
   19               E.    Award reasonable attorneys’ fees and costs, as provided for by law;
   20   and
   21               F.    Grant such other and further relief as the Court deems just and proper.
   22
   23
   24
   25
   26
   27
   28
                                                                      AMENDED CLASS ACTION COMPLAINT
        1662772.2                                    - 35 -                          Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 38 of 39 Page ID #:122



    1                                   DEMAND FOR JURY TRIAL
    2               Plaintiffs demand a trial by jury on all issues so triable.
    3
    4   Dated: November 8, 2018           Respectfully submitted,
    5                                     By:
    6
                                          Jonathan D. Selbin (Bar No. 170222)
    7                                     Annika K. Martin (admitted pro hac vice)
                                          Valerie D. Comenencia Ortiz
    8                                     jselbin@lchb.com
                                          akmartin@lchb.com
    9                                     vcomenenciaortiz@lchb.com
   10                                     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                          275 Battery Street, 29th Floor
   11                                     San Francisco, CA 94111-3339
                                          Telephone: 415.956.1000
   12                                     Facsimile: 415.956.1008
   13
                                          Joseph G. Sauder (pro hac vice pending)
   14                                     Matthew D. Schelkopf
                                          Lori G. Kier
   15                                     jgs@sstriallawyers.com
                                          mds@sstriallawyers.com
   16                                     lgk@sstriallawyers.com
   17                                     SAUDER SCHELKOPF LLC
                                          555 Lancaster Avenue
   18                                     Berwyn, Pennsylvania 19312
                                          Telephone: 888.711.9975
   19                                     Facsimile: 610-421-1326
   20
                                          Marc L. Godino (Bar No. 182689)
   21                                     mgodino@glancylaw.com
                                          GLANCY PRONGAY & MURRAY LLP
   22                                     1925 Century Park East, Suite 2100
                                          Los Angeles, CA 90067
   23                                     Telephone: 310-201-9150
   24                                     Facsimile: 310-201-9160
   25                                     Counsel for Plaintiffs and the Putative Class
   26
   27
   28
                                                                         AMENDED CLASS ACTION COMPLAINT
        1662772.2                                     - 36 -                            Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 26 Filed 11/08/18 Page 39 of 39 Page ID #:123



    1                                  CERTIFICATE OF SERVICE
    2               I, Annika K. Martin, hereby certify that on this 8th day of November, 2018, I
    3   electronically filed AMENDED CLASS ACTION COMPLAINT with the Clerk of
    4   the United States District Court for the Central District of California using the
    5   CM/ECF system, which shall send electronic notification to all counsel of record.
    6               I declare under penalty of perjury that the foregoing is true and correct.
    7   Executed in New York, New York \on November 8, 2018.
    8
    9
   10                                                       Annika K. Martin
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                                CERTIFICATE OF SERVICE
        1662772.2                                     -1-                            Case No. 2:18-cv-8710
